Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 07/21/2020 claiming priority to 62/878,231 filed on 07/24/2019, in which claims 1-23 are pending and are being examined. 


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 22-23 recites a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. See specification, Published Current Application, paragraph [0037]-[0039], [0042]-[0044] which gives examples of embodiment(s) is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer-readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer-readable storage medium” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
	
Examiner’s Note

Claims 1-5 refer to "A method of decoding video data”, Claims 6-10 refer to "A method of encoding video data”, Claims 11-16 refer to "A device for decoding video data”, Claim 17-21 refers to " A device for encoding video data”, Claim 22 refers to "A computer-readable storage medium” and Claim 23 refers to “A computer-readable storage medium”. Claims 6-23 are similarly rejected in light of rejection of claims 1-5, any obvious combination of the rejection of claims 1-5, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 20160227225 A1), hereinafter Zou, in view of Ye et al. (US 20200092546 A1), hereinafter Ye, further in view of Liu et al. (US 20170374372 A1), hereinafter Liu.
	
	Regarding claim 1, Zou discloses a method of decoding video data, the method comprising (Abstract): receiving encoded data for a current block of the video data, the current block comprising one or more escape mode encoded samples (Fig. 5, [0029]); decoding, from the encoded data, a value indicating that the current block includes the one or more escape mode encoded samples ([0114]); in response to determining that the value indicates that the current block includes the one or more escape mode encoded samples (Fig. 5, [0029], it is obvious to the ordinary skill in the art, Chuang et al., US 20170127077 A1, Fig. 2), decoding an absolute value for a luma quantization parameter for the current block and a sign for the luma quantization parameter ([0107]-[0116]); and reconstructing the current block based on the absolute value for the luma quantization parameter for the current block and the sign for the luma quantization parameter ([0089], it is obvious to the ordinary skill in the art).  
	Zou discloses all the elements of claim 1 but Zou does not appear to explicitly disclose in the cited section and that a current tree type for the current block is not dual tree chroma.
	However, Ye from the same or similar endeavor teaches and that a current tree type for the current block is not dual tree chroma (Fig. 10-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou to incorporate the teachings of Ye to have improved coding efficiency (Ye, [0092]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Zou in view Ye discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section delta quantization parameter.
	However, Liu from the same or similar endeavor teaches delta quantization parameter ([0008]-[0026], especially, [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou in view Ye to incorporate the teachings of Liu to improve coding efficiency (Liu, [0060]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zou in view Ye further in view of Liu discloses the method of claim 1, wherein reconstructing the current block comprises: decoding, from the encoded data, a quantized luma value for an escape mode encoded sample of the one or more escape mode encoded samples; inverse quantizing the quantized luma value for the escape mode encoded sample based on the absolute value for the luma delta quantization parameter for the current block and the sign for the luma delta quantization parameter to generate a luma value for the escape mode encoded sample (Zou, Fig. 5, [0029], it is obvious to the ordinary skill in the art, Chuang et al., US 20170127077 A1, Fig. 2, Ye, [0092], Liu, [0008]-[0026], it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Zou in view Ye further in view of Liu discloses the method of claim 1, wherein determining that the current tree type for decoding the current block is not the dual tree chroma comprises determining that the current tree type for decoding the current block is a single tree or a dual tree luma (Zou, Fig. 5, [0029], it is obvious to the ordinary skill in the art, Chuang et al., US 20170127077 A1, Fig. 2, Ye, [0092], Liu, [0008]-[0026], it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Zou in view Ye further in view of Liu discloses the method of claim 1, further comprising: in response to determining that the value indicates that the current block includes the one or (Zou, Fig. 5, [0029], it is obvious to the ordinary skill in the art, Chuang et al., US 20170127077 A1, Fig. 2, Ye, [0092], Liu, [0008]-[0026], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Zou in view Ye further in view of Liu discloses the method of claim 4, wherein reconstructing the chroma block comprises: decoding, from the encoded data, a quantized chroma value for a chroma sample of the chroma block; and inverse quantizing the quantized chroma value based on the chroma quantization parameter offset index to generate a chroma value for the chroma sample (Zou, Fig. 5, [0029], it is obvious to the ordinary skill in the art, Chuang et al., US 20170127077 A1, Fig. 2, Ye, [0092], Liu, [0008]-[0026], it is obvious to the ordinary skill in the art).

	Regarding claim 6-23, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487